Name: Council Regulation ( EEC ) No 283/92 of 3 February 1992 opening and providing for the administration of Community tariff quotas for cod and fish of the species Boreogadus saida, dried, salted or in brine, originating in Norway ( 1992 )
 Type: Regulation
 Subject Matter: Europe;  foodstuff;  tariff policy;  fisheries
 Date Published: nan

 7. 2. 92 Official Journal of the European Communities No L 31 /3 COUNCIL REGULATION (EEC) No 283/92 of 3 February 1992 opening and providing (or the administration of Community tariff quotas for cod and fish of the species Boreogadus saida, dried, salted or in brine, originating in Norway (1992) rates laid down for the quotas should be applied consis ­ tently to all imports of the products in question into all the Member States until the quotas are exhausted ; Whereas, the necessary measures should be taken to ensure that these tariff quotas are administered efficiently and on a Community basis, so that Member States have the option of drawing the necessary quantities corre ­ sponding to actual imports recorded, from the quota volumes ; whereas, this method of administration calls for close cooperation between the Member States and the Commission ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quotas may by carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Kingdom of Norway was concluded on 14 May 1973 ; whereas, following the accession of the Kingdom of Spain and the Portuguese Republic to the Community, an Agreement in the form of exchanges of letters was concluded and approved by Decision 86/557/EEC (') ; Whereas the latter Agreement provides for the opening, on a date to be fixed by common accord, of Community tariff quotas at reduced or zero duty for cod and fish of the species Boreogadus saida originating in Norway ; whereas the tariff quotas in question should therefore be opened for the period agreed from 1 April to 31 December 1992 ; Whereas equal and continuous access to the said quotas should be ensured for all Community importers and the HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 April to 31 December 1992, the customs duties applicable to imports of the following products originating in Norway shall be suspended at the levels indicated and within the limits of Community tariff quotas as shown below : Order No CN code (") Description Volume of quota (tonnes) Rate of duty (%) Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process ; fish meal fit for human consumption :  Dried fish, whether or not salted but not smoked : 09.0703 13 250 0 0305 0305 51 ex 0305 51 90 0305 59 0305 59 19 ex 0305 62 00 0305 69 0305 69 10   Cod (Gadus morbua, Gadus ogac, Gadus macrocephalus) :    Dried, salted :  Excluding cod of the species Gadus macrocephalus   Other :    Fish of the species Boreogadus saida :     Dried, salted  Fish, salted but not dried or smoked and fish in brine : -r  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) :  Excluding the species Gadus macrocephalus    Other :  - - Fish of the species Boreogadus saida 09.0705 10 000 0 (*) See Taric codes in the Annex hereto. (&gt;) OJ No L 328, 22. 11 . 1986, p. 76. No L 31 /4 Official Journal of the European Communities 7. 2. 92 Within the limits of the above tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply duties of 0,9 and 0 % respectively. 2. Where the Community has fixed a reference price for the products or categories of products concerned, imports of those products shall benefit from the quotas referred to in paragraph 1 only if the free-at-frontier price determined by the Member States in accordance with Article 21 of Regulation (EEC) No 3687/91 ('), is at least equal to the reference price. 3. The Protocol concerning the definition of the concept of originating products and methods of adminis ­ trative cooperation annexed to the Agreement between the European Economic Community and the Kingdom of Norway shall apply. Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for benefit under the preferential system for a product covered by this Regulation and if this declaration is accepted by the customs authorities, the Member States concerned shall inform the Commission and draw an amount corre ­ sponding to its requirements from the quota volume. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed thereof by the Commission . Article 4 Each Member State shall ensure importers of the products concerned equal and continuous access to the quotas for such time as the residual balance of the quota volumes so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3. February 1992. For the Council The President JoÃ £o de Deus PINHEIRO (') OJ No L 354, 23. 12. 1991 , p. 1 . 7. 2. 92 Official Journal of the European Communities No L 31 /5 ANNEX Taric codes Order No CN code Taric codes 09.0703 ex 0305 51 90 0305 51 90 * 1 1 * 19 * 20 09.0705 ex 0305 62 00 0305 62 00 * 1 1 * 19 * 21 * 29 * 31 * 39